DETAILED ACTION

Summary
This Office Action is in response to the Amendments to the Claims and Remarks filed February 2, 2021.
In view of the Amendments to the Claims filed February 2, 2021, the rejections of claims 1-16, 19, and 23 under 35 U.S.C. 112(a) previously presented in the Office Action sent October 2, 2020 have been withdrawn.
In view of the Amendments to the Claims filed February 2, 2021, the rejections of claims 1-16, 19, and 23 under 35 U.S.C. 112(b) previously presented in the Office Action sent October 2, 2020 have been withdrawn.
In view of the Amendments to the Claims filed February 2, 2021, the rejections of claims 1-16, 19, and 23 under 35 U.S.C. 103 previously presented in the Office Action sent October 2, 2020 have been substantially maintained and modified only in response to the Amendments to the Claims.
Claims 1-16, 19, and 23 are currently pending. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites, “the domed Fresnel lens for receives ninety percent of incident direct and diffuse and point source sun light” which is grammatically incorrect.
Amending “the domed Fresnel lens for receives ninety percent of incident direct and diffuse and point source sun light” to “the domed Fresnel lens for receiving ninety .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16, 19, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites, “the flat Fresnel lens surface of the domed Fresnel lens for contributing to uniformly distributing light collected by the domed Fresnel lens and light collected by a collimator and received at a spectral separator,”. 
The specification, as originally filed, does not evidence applicant had in possession an invention including a flat Fresnel lens surface for contributing to uniformly and light collected by a collimator and received at a spectral separator.
The specification teaches a flat Fresnel lens surface for contributing to uniformly distributing light collected by the domed Fresnel lens but does not discuss or describe any flat Fresnel lens surface for distributing light collected by a collimator and received at a spectral separator. Dependent claims are rejected for dependency. 
Claim 1 recites, “the aluminum heat sink surrounding the ultraviolet/visible detector and the infrared detector”.
The specification, as originally filed, does not evidence applicant had in possession an invention including an aluminum heat sink surrounding the ultraviolet/visible detector and the infrared detector.
Figs. 8, 9, and 11 depict detector 870 and detector 850 disposed on a surface of the heat sink 885 but does not depict the heat sink 885 surrounding, or enclosing, the detectors 870/850. Dependent claims are rejected for dependency. 
Claim 1 recites, “the domed Fresnel lens for receives ninety percent of incident direct and diffuse and point source sun light”. 
The specification, as originally filed, does not evidence applicant had in possession an invention including a domed Fresnel lens for receiving ninety percent of incident direct and diffuse and point source sun light. 
The specification teaches using a domed Fresnel lens concentrator to receive scattered light (which is diffused light) and to receive point source sun light (which is direct light).
However, the specification does not discuss or describe a domed Fresnel lens for receiving incident direct sun light, for receiving incident diffused sun light, and also receiving incident point source sun light (which is the direct sun light). Dependent claims are rejected for dependency.
Claim 12 recites, “the dome-shaped lens having a circular footprint on the flat Fresnel lens surface of the domed Fresnel lens for uniformly distributing infrared and ultraviolet/visible energy from the polychromatic energy source received at a collimator and distributed evenly over respective surfaces of an infrared photovoltaic device and an ultraviolet/visible light photovoltaic device to not damage the infrared photovoltaic device or the ultraviolet/visible photovoltaic device due to heat from magnification”.
The specification does not evidence applicant had in possession an invention including a dome-shaped lens having a circular footprint on the flat Fresnel lens surface of the domed Fresnel lens for uniformly distributing infrared and ultraviolet/visible energy from the polychromatic energy source received at a collimator and distributed evenly over respective surfaces of an infrared photovoltaic device and an ultraviolet/visible light photovoltaic device to not damage the infrared photovoltaic device or the ultraviolet/visible photovoltaic device due to heat from magnification.
The specification teaches a domed Fresnel lens, which includes a dome-shaped lens, for “contributing” to uniformly distributing infrared and ultraviolet/visible energy from the polychromatic energy source received at a collimator but does not discuss or describe the dome-shaped lens, alone, functioning to uniformly distributing infrared and ultraviolet/visible energy from the polychromatic energy source received at a collimator and distributed evenly over respective surfaces of an infrared photovoltaic device and an 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16, 19, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “the flat Fresnel lens surface of the domed Fresnel lens for contributing to uniformly distributing light collected by the domed Fresnel lens and light collected by a collimator and received at a spectral separator” and then later recites, “the Fresnel lens surface for focusing the incident radiant energy received from the polychromatic radiant energy source via the domed Fresnel lens and transmitted to the collimator and to the spectral separator”.
It is unclear as to what structures of the claimed apparatus are encompassed by the phrases “the flat Fresnel lens surface of the domed Fresnel lens for contributing to uniformly distributing light collected by the domed Fresnel lens and light collected by a collimator and received at a spectral separator” and “the Fresnel lens surface for and transmitted to the collimator and to the spectral separator” because it is unclear how the flat Fresnel lens surface can distribute light that is “collected by a collimator and received at a spectral separator” and at the same time transmit light “to the collimator and to the spectral separator”. Dependent claims are rejected for dependency.
 Claim 3 recites, “the assembly comprising the aluminum heat sink with fins”.
However, claim 1, from which claim 3 depends, already recites, “an aluminum monoblock structure comprising an aluminum heat sink…for holding an assembly”.
It is unclear as to what structures of the claimed apparatus are encompassed by the phrases “an aluminum monoblock structure comprising an aluminum heat sink…for holding an assembly” and “the assembly comprising the aluminum heat sink with fins” because it is unclear how the aluminum heat sink, which is a part of the monoblock structure, is for holding the assembly and at the same time be a part of the assembly. Dependent claims is rejected for dependency.
Claim 1 recites the limitation "the transmitted light" on line 11.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims are rejected for dependency.
Amending “the transmitted light” to “transmitted light” would overcome the rejections. 
Claim 1 recites the limitation "the Fresnel lens surface" on line 13.  There is insufficient antecedent basis for this limitation in the claim.
It is unclear if “the Fresnel lens surface” recited on line 13 of claim 1 is referring to the “flat Fresnel lens surface” recited on line 6-7 of claim 1 or if “the Fresnel lens surface” recited on line 13 of claim 1 is referring to an entirely different Fresnel lens surface altogether; especially since claim 1 previously uses the notation “the flat Fresnel lens surface” (see line 8) as well as subsequently using the notation “the flat Fresnel lens surface” (see line 22). Dependent claims are rejected for dependency.
Amending “the Fresnel lens surface” to “the flat Fresnel lens surface” would overcome the rejections.
Claim 1 recites the limitation "the ultraviolet/visible detector" on line 20-21.  There is insufficient antecedent basis for this limitation in the claim.
It is unclear if “the ultraviolet/visible detector” recited on line 20-21 of claim 1 is referring to the “ultraviolet/visible light detector” recited on line 11-12 of claim 1 or if “the ultraviolet/visible detector” recited on line 13 of claim 1 is referring to an entirely different ultraviolet/visible detector altogether; especially since claim 1 previously uses the notation “the ultraviolet/visible light detector” (see line 19). Dependent claims are rejected for dependency.
Amending “the ultraviolet/visible detector” to “the ultraviolet/visible light detector” would overcome the rejections.
Claim 1 recites the limitation "the aluminum heat sink with heat fins" on line 35.  There is insufficient antecedent basis for this limitation in the claim.
As there is no previously recited “aluminum heat sink with fins”, it is unclear as to what “the
Claim 9 recites the limitation "the finned aluminum heat sink" on line 1-2.  There is insufficient antecedent basis for this limitation in the claim.
It is unclear if “the finned aluminum heat sink” recited on line 1-2 of claim 9 is referring to “the aluminum heat sink with fins” recited on line 35 of claim 1 or if “the finned aluminum heat sink” recited on line 1-2 of claim 9 is referring to an entirely different finned aluminum heat sink altogether.
Amending “the finned aluminum heat sink” to “the aluminum heat sink with fins” would overcome the rejection. 
Claim 12 recites the limitation "the domed-shaped Fresnel lens" on line 4.  There is insufficient antecedent basis for this limitation in the claim.
It is unclear if “the domed- shaped Fresnel lens” recited on line 4 of claim 12 is referring to the “domed Fresnel lens” recited on line 3 of claim 1, referring to the “dome-shaped lens” recited on line 3 of claim 12, or if “the domed- shaped Fresnel lens” recited on line 4 of claim 12 is referring to an entirely different domed- shaped Fresnel lens altogether. Dependent claims are rejected for dependency. 
Claim 12 recites the limitation "the polychromatic energy source" on line 8.  There is insufficient antecedent basis for this limitation in the claim.
It is unclear if “the polychromatic energy source” recited on line 8 of claim 12 is referring to “the polychromatic radiant energy source” recited on line 5 of claim 12 or if “the polychromatic energy source” recited on line 8 of claim 12 is referring to an entirely different polychromatic energy source altogether. Dependent claims are rejected for dependency.
Amending “the polychromatic energy source” to “the polychromatic radiant energy source” would overcome the rejections. 
Claim 12 recites the limitation "the ultraviolet/visible photovoltaic device" on line 11.  There is insufficient antecedent basis for this limitation in the claim.
It is unclear if “the ultraviolet/visible photovoltaic device” recited on line 11 of claim 12 is referring to the “ultraviolet/visible light photovoltaic device” recited on line 10 of claim 12 or if “the ultraviolet/visible photovoltaic device” recited on line 11 of claim 12 is referring to an entirely different ultraviolet/visible photovoltaic device altogether. Dependent claims are rejected for dependency.
Amending “the ultraviolet/visible photovoltaic device” to “the ultraviolet/visible light photovoltaic device” would overcome the rejections.
Claim 12 recites the limitation "the first photovoltaic device" on line 44.  There is insufficient antecedent basis for this limitation in the claim.
It is unclear of “the first photovoltaic device" recited on line 44 of claim 12 is referring to “the first ultraviolet/visible photovoltaic device” recited on line 34 of claim 12 or if “the first photovoltaic device" recited on line 44 of claim 12 is referring to an entirely different first photovoltaic device altogether. Dependent claims are rejected for dependency.
Amending “the first photovoltaic device” to “the first ultraviolet/visible photovoltaic device” would overcome the rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, 10, 12-15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. (U.S. Pub. No. 2011/0186106 A1) in view of Dougherty et al. (U.S. Pub. No. 2012/0227796 A1), Bell et al. (U.S. Pub. No. 2015/0175024 A1), and Schon (U.S. Pub. No. 2010/0186820 A1).
With regard to claims 1, 3, and 9, Parker et al. discloses an apparatus for obtaining incident radiant energy from a polychromatic radiant energy source, the apparatus comprising:
a Fresnel lens for capturing and concentrating the incident direct and diffuse radiant energy received from the polychromatic radiant energy source to a multiple of incident radiant energy (such as Fresnel lens 20a depicted in Fig. 3B; see [0045] “Fresnel lens 20a as a first multiplier for transmitting radiant energy it receives to collimator 15”; the cited Fresnel lens 20a is cited to read on the claimed “for capturing and concentrating the incident direct and diffuse radiant energy received from the polychromatic radiant energy source to a multiple of incident radiant energy” because it is structurally capable of capturing and concentrating the incident direct and diffuse radiant energy received from the polychromatic radiant energy source to a multiple of incident radiant energy as it is disclosed as a Fresnel lens which faces a polychromatic radiant energy source, see for example 10 Fig. 1), 
a monoblock structure comprising a heat sink for dissipating heat and for holding an assembly (“monoblock structure” is interpreted to include a structure including a single block, or piece of material; the mechanically supporting components depicted in Fig. 4A and annotated Fig. 4A below, holding and surrounding the collimator, spectral separator, ultraviolet/visible light detector, and infrared detector, are cited to read on the claimed “monoblock structure comprising a heat sink” because it forms a structure including a single block, or piece of material and includes a heat sink which is capable of dissipating heat and for holding an assembly as depicted in Fig. 4A as holding the assembly and including thermally contacting surfaces capable of functioning as a heat sink for dissipating heat) comprising

    PNG
    media_image1.png
    550
    522
    media_image1.png
    Greyscale

Annotated Fig. 4A
the collimator (15, Fig. 3B), 
a spectral separator located below the collimator (40, Fig. 3B), 
the infrared detector for receiving reflected infrared energy from the spectral separator (see [0024] teaching “at least one IR collector. The IR collector or accumulator can be an IR photovoltaic device” wherein the cited IR photovoltaic device is cited to read on the claimed “infrared detector”; see [0044]
an ultraviolet/visible light detector located below the spectral separator for receiving ultraviolet/visible light passed by the spectral separator to the ultraviolet/visible detector (see [0024] teaching “at least one photovoltaic device” cited to read on the claimed “ultraviolet/visible light detector” as [0044] teaches use of cold dichroic lens as spectral separator 40 passing visible and UV light which would provide for the ultraviolet/visible light detector located below the spectral separator and the ultraviolet/visible light from the spectral separator being transmitted/passed ultraviolet/visible light);
the heat sink surrounding the ultraviolet/visible detector and the infrared detector (as depicted in Fig. 4A and annotated Fig. 4A above, the cited heat sink of the monoblock structure surrounds, or encompasses, the cited ultraviolet/visible detector and the cited infrared detector within the block of the heat sink);
the spectral separator at an angle between 20° and 80° (see [0042] “the angle may be between 20° and 80°”)
for separating concentrated, incident radiant energy from the collimator into first ultraviolet/visible and second infrared spectral bands (see [0025] “spectral separation into at least two spectral bands, and energy conversion onto two separate collectors. One collector directly produces electrical energy through conversion of visible and UV light bands into electricity, and the other collector is able to convert IR light bands into various energy forms”),
the ultraviolet/visible detector comprising a first photovoltaic device for receiving the first ultraviolet/visible spectral band comprising visible and [0025] “spectral separation into at least two spectral bands, and energy conversion onto two separate collectors. One collector directly produces electrical energy through conversion of visible and UV light bands into electricity, and the other collector is able to convert IR light bands into various energy forms”; see Abstract “generating electricity…utilizing light …within the visible and ultraviolet (UV) regions” which is cited to read on the claimed comprising a first photovoltaic device as it converts radiation into electricity); and 
the infrared detector comprising a second photovoltaic device for receiving the second infrared spectral band comprising infrared electromagnetic energy received from the spectral separator via the collimator and reflected by the spectral separator to the second photovoltaic device and for converting the second spectral band comprising infrared electromagnetic energy to electricity (see [0025] “spectral separation into at least two spectral bands, and energy conversion onto two separate collectors. One collector directly produces electrical energy through conversion of visible and UV light bands into electricity, and the other collector is able to convert IR light bands into various energy forms”; see Abstract “generating electricity…and/or produce thermal energy…utilizing light in the infrared (IR) region” which is cited to read on the claimed comprising a second photovoltaic device as it converts radiation into electricity).


However, Dougherty et al. discloses an apparatus for obtaining incident radiant energy from a polychromatic radiant energy source, also for a photovoltaic application (see Title and Abstract). Dougherty et al. teaches a Fresnel lens (see, for example, Fig. 3A) comprising a flat Fresnel lens surface (see lens in Fig. 3a comprising a flat Fresnel lens surface).
Dougherty et al. does not disclose, in a single embodiment, wherein the cited Fresnel lens is a domed Fresnel lens comprising a domed-shaped lens.
However, Dougherty et al. teaches, in a different embodiment, a dome-shaped top lens is created as a single monolithic piece with another optical concentrator, prism, in order to increase the acceptance angle relative to the optical component alone (see [0075]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the Fresnel lens, including the cited flat Fresnel lens surface, cited in Dougherty et al. by including a domed-shaped top lens as a single monolithic piece as suggested by Dougherty et al. in another embodiment, because it would have provided a large acceptance angle for the Fresnel lens. 
The Fresnel lens cited in Dougherty et al., as modified to include a monolithic domed-shaped top lens above, is cited to read on the claimed “domed Fresnel lens” as it is a Fresnel lens having a domed-shaped top portion. 
The Fresnel lens cited in Dougherty et al., as modified to include a monolithic domed-shaped top lens above, teaches the domed Fresnel lens comprising
a dome-shaped lens (the dome shaped top lens of the cited domed Fresnel lens above cited to read on the claimed “dome-shaped lens”) and
a flat Fresnel lens surface (recall the cited flat Fresnel lens surface of the Fresnel lens depicted in Fig. 3a of Dougherty et al., as modified to include the domed-shaped top lens providing for the cited domed Fresnel lens above);
a flat Fresnel lens surface of the domed Fresnel lens (the cited flat Fresnel lens surface of the Fresnel lens depicted in Fig. 3a of Dougherty et al., as modified to include the domed-shaped top lens providing for the cited domed Fresnel lens above),
the Fresnel lens surface for focusing the incident radiant energy received from the polychromatic radiant energy source via the domed-shaped lens (the cited flat Fresnel lens surface is cited to read on the claimed “for focusing the incident radiant energy received from the polychromatic radiant energy source via the domed-shaped lens” as the cited domed-shaped lens is formed at the top of the flat Fresnel lens surface of the cited domed Fresnel lens which would receive incident radiant energy first), 
the domed-shaped lens of the domed Fresnel lens having a circular footprint on the flat Fresnel lens surface of the domed Fresnel lens (the cited domed-shaped lens of the cited domed Fresnel lens is cited to read on the claimed “having a circular footprint on the flat Fresnel lens surface of the domed Fresnel lens” because it has a circular footprint, from the footprint of the domed-shaped lens at the top, on the flat Fresnel lens surface of the cited domed Fresnel lens such as at the cited flat Fresnel lens surface). 

Thus, at the time of the invention, it would have been obvious to a person having ordinary kill in the art to have substituted the design of the Fresnel lens in the apparatus of Parker et al. for the cited domed Fresnel lens design taught by Dougherty et al. because the simple substitution of a known element known in the art to perform the same function, in the instant case a Fresnel lens design for concentrating incident radiant energy for photovoltaic conversion, supports a prima facie obviousness determination (see MPEP 2143 B). 
Parker et al., as modified by Dougherty et al. above, is cited to teach the cited to teach the flat Fresnel lens surface of the domed Fresnel lens “for contributing to uniformly distributing light collected by the domed Fresnel lens and light collected by a  collimator and received at a spectral separator, the collimator and spectral separator for evenly distributing the transmitted light over surfaces of an infrared detector and an ultraviolet/visible light detector to not damage the infrared detector or the ultraviolet/visible light detector due to heat from magnification” as it contributes to uniformly distributing and transmitting light through the cited collimator 15 and to the cited spectral separator evenly over surfaces of an infrared detector and ultraviolet/visible light detector to not damage the infrared detector or ultraviolet/visible light detector due to heat from magnification (see Parker et al.: Fig. 3B; see Dougherty et al.: Fig. 8 and [0063]).
Parker et al., as modified by Dougherty et al. above, does not specifically teach the domed Fresnel lens for receiving ninety percent of incident direct and diffuse light 
However, Dougherty et al. teaches a Fresnel lens for detecting ninety percent of incident direct and diffuse and point source sun light in a spectrum of the polychromatic radiant energy source over an angle of incidence on the domed Fresnel lens (see Fig. 3a and Fig. 12). Dougherty et al. teaches increasing the acceptance angle relative to the optical component alone by providing the cited domed shaped top portion (see [0075]) which affects achievable tracker pointing accuracy (see [0078]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the acceptance angle at a transmission of 90% in the cited domed Fresnel lens of Parker et al., as modified by Dougherty et al. above, and arrive at the claimed angle of eight degrees through routine experimentation (see MPEP 2144.05); especially because it would have led to increasing achievable tracker pointing accuracy.
Parker et al., as modified by Dougherty et al. above, does not teach wherein the domed Fresnel lens having a range in size between two hundred millimeters by two hundred millimeters and five hundred millimeters by five hundred millimeters and the spectral separator having a surface area of thirty-five by thirty-five millimeters.
However, Bell et al. teaches a Fresnel lens system (see 18, Fig. 2) which concentrates light onto a target (solar panel 14, Fig. 1-2). The area of the Fresnel lens system and the area of the solar target are result effective variables which directly affect the light capturing area available for the Fresnel lens concentrator and the surface area required for the solar target. Bell et al. teaches the Fresnel lens system 18 generally has a [0025]). Bell et al. exemplifies a surface area ratio of the Fresnel lens system to solar panel target from 50:1 to 2:1 (see [0027]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the surface area of the domed Fresnel lens in the apparatus of Parker et al., as modified by Dougherty et al. above, and arrive at the claimed range for size between two hundred millimeters by two hundred millimeters and five hundred millimeters by five hundred millimeters through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the light capturing area available for the Fresnel lens concentrator. It would have also been obvious to a person having ordinary skill in the art to have optimized the size of the spectral separator in the apparatus of Parker et al., as modified by Dougherty et al. above, and arrive at the claimed surface area of thirty-five by thirty-five millimeters through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the area available for capturing concentrated incident light.
Parker et al., as modified by Dougherty et al. and Bell et al. above, does not disclose wherein the monoblock structure is aluminum and the heat sink is an aluminum heat sink with heat fins for protecting the monoblock structure including the second infrared photovoltaic device and the first ultraviolet/visible light photovoltaic device from reaching a temperature of two hundred degrees Centigrade.
However, Schon discloses an apparatus for obtaining radiant energy from a polychromatic radiant energy source (see Title and Fig. 10) and discloses including, with photovoltaic device and thermal devices 114/124, Fig. 10, a finned aluminum heat sink [0084]; see [0110] ‘finned aluminum block”) in which, combined with the cited heat sink of the cited monoblock structure, is cited to read on the claimed “aluminum monoblock structure comprising an aluminum heat sink…the aluminum heat sink with heat fins” because it forms an aluminum heat sink with fins including a single piece of material. Schon discloses the finned heat sink is to improve the rate of heat removal (see [0084]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the apparatus of Parker et al., as modified by Dougherty et al. and Bell et al. above, to include the cited aluminum monoblock structure comprising an aluminum heat sink with fins as suggested by Schon because it would have provided for improved rate of heat removal. The cited aluminum monoblock structure comprising a heat sink of Parker et al., as modified by Dougherty et al., Bell et al., and Schon as discussed above, is cited to read on the claimed “protects the assembly including the first and second photovoltaic device from reaching a temperature of two hundred degrees Centigrade” because it is structurally capable of protecting the assembly including the first and second photovoltaic device from a temperature of two hundred degrees Centigrade such as when the cited assembly is at a temperature below two hundred degrees Centigrade the cited heat sink removes heat.
With regard to claim 2, independent claim 1 is obvious over Parker et al. in view of Dougherty et al. Bell et al., and Schon under 35 U.S.C. 103 as discussed above. 
Parker et al., as modified by Dougherty et al., Bell et al., and Schon above, does not specifically teach a size of the domed Fresnel lens and a one square centimeter size of either the first photovoltaic device or second photovoltaic device which satisfies the 
However, Bell et al. teaches a Fresnel lens system (see 18, Fig. 2) which concentrates light onto a target (solar panel 14, Fig. 1-2). The area of the Fresnel lens system and the area of the solar target are result effective variables which directly affect the light capturing area available for the Fresnel lens concentrator and the surface area required for the solar target. Bell et al. teaches the Fresnel lens system 18 generally has a significantly larger area than the solar panel 14 (see [0025]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the size of the domed Fresnel lens and/or the surface area of the first photovoltaic device and/or the surface area of the second photovoltaic device in the apparatus of Parker et al., as modified by Dougherty et al. and Bell et al. above, and arrive at the claimed sizes and ratio of sizes of the domed Fresnel lens and first/second photovoltaic devices through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the light capturing area available for the domed Fresnel lens and the surface area required for the first and second photovoltaic devices.
With regard to claim 4, independent claim 1 is obvious over Parker et al. in view of Dougherty et al., Bell et al., and Schon under 35 U.S.C. 103 as discussed above. 
Parker et al., as modified by Dougherty et al., Bell et al., and Schon as discussed above, does not specifically disclose wherein the first photovoltaic device and the second photovoltaic device together generates electricity at over 50% efficiency.
However, the generation of electricity efficiency is a result effective variable and Parker et al. suggests combining a Fresnel lens system with a collimator and spectral separator provides for up to 60% efficiency (see [0029] and [0047]; see Abstract teaching electrical conversion from radiant energy; see [0002] describing the goal of combining a Fresnel lens system with a collimator and spectral separator is to provide for an apparatus which efficiently uses solar radiation).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the generation of electricity efficiency in the apparatus of Parker et al., as modified by Dougherty et al., Bell et al., and Schon above, and arrive at the claimed of over 50% through routine experimentation (see MPEP 2144.05); especially since Parker et al. teaches attempting to use solar radiation efficiently for electricity generation.
With regard to claim 5, independent claim 1 is obvious over Parker et al. in view of Dougherty et al., Bell et al., and Schon under 35 U.S.C. 103 as discussed above.
Parker et al., as modified by Dougherty et al., Bell et al., and Schon as discussed above, does not specifically disclose wherein the domed Fresnel lens comprising the domed-shaped lens having a circular footprint on the flat Fresnel lens surface having a diameter in a range from 250 millimeters to 300 millimeters.
[0075]). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the size of the domed-shaped lens in the domed Fresnel lens of Parker et al., as modified by Dougherty et al., Bell et al., and Schon above, and arrive at the claimed range for diameter in a range from 250 millimeters to 300 millimeters through routine experimentation (se MPEP 2144.05); especially since it would have led to optimizing the light acceptance for concentrating behavior of the domed Fresnel lens.
With regard to claim 6, independent claim 1 is obvious over Parker et al. in view of Dougherty et al., Bell et al., and Schon under 35 U.S.C. 103 as discussed above. Parker et al., as modified by Dougherty et al., Bell et al., and Schon above, discloses wherein the spectral separator comprises a thirty-five millimeter by thirty-five millimeter (recall rejection of claim 1 above under 35 U.S.C. 103) spectral separator and the first and second spectral bands separated by the spectral separator comprise a first spectral band comprising ultraviolet and visible light bands, and a second spectral band comprising infrared electromagnetic energy whereby infrared energy is removed from the concentrated, incident radiant energy received at the spectral separator and reflected to the second photovoltaic device (see Parker et al. at [0044] “If cold, the infrared energy is reflected by separator 40 and reflected toward Fresnel lens 20b at the right for focusing on an accumulator 70 not shown. Visible light is passed by cold separator 40 to a Fresnel lens 20c to a photovoltaic cell 50 below (not shown).” which would provide for the within a ten millimeter diameter).
With regard to claim 7, dependent claim 6 is obvious over Parker et al. in view of Dougherty et al., Bell et al., and Schon under 35 U.S.C. 103 as discussed above.
Parker et al., as modified by Dougherty et al., Bell et al., and Schon above, does not specifically teach wherein maximum irradiance or transmission loss times power divided by area is 0.0160 and power is at 0.708.
However, the maximum irradiance or transmission loss times power divided by area and the power are result effective variables directly affecting the efficiency of the apparatus, of which Parker et al. recognizes a desire to efficiency utilize solar radiation (see [0002]). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary kill in the art to have optimized the maximum irradiance or transmission loss times power divided by area and the power in the apparatus of Parker et al., as modified 
With regard to claim 10, independent claim 1 is obvious over Parker et al. in view of Dougherty et al., Bell et al., and Schon under 35 U.S.C. 103 as discussed above. Parker et al., as modified by Dougherty et al., Bell et al., and Schon above, discloses wherein the second photovoltaic device receives reflected infrared energy from the spectral separator via the domed Fresnel lens (the cited second photovoltaic device of Parker et al. is cited to read on the claimed “receives reflected infrared energy from the spectral separator via the domed Fresnel lens” because it is structurally capable of receiving reflected infrared energy from the cited spectral separator via the domed Fresnel lens).
With regard to claims 12, 15, and 19, Parker et al. discloses an apparatus for obtaining incident radiant energy from a polychromatic radiant energy source, the apparatus comprising:
a Fresnel lens for capturing and concentrating direct and diffuse, visible and invisible incident radiant energy for concentrating radiant energy from the polychromatic radiant energy source to a multiple of incident radiant energy to a concentration ratio (such as Fresnel lens 20a and collimator 15 depicted in Fig. 3B; see [0045] “Fresnel lens 20a as a first multiplier for transmitting radiant energy it receives to collimator 15”),
a monoblock assembly (“monoblock assembly” is interpreted to include an assembly including a single block, or piece of material; the cited collimator, 
a collimator at a top of the monoblock assembly (15 depicted Fig. 3B and Fig. 4A at a top of the cited monoblock assembly), 
a spectral separator located below the collimator (40, Fig. 3B), 
a first ultraviolet/visible photovoltaic device located below the collimator and the spectral separator (see [0024] teaching “at least one photovoltaic device” cited to read on the claimed “first ultraviolet/visible photovoltaic device” as [0044] teaches use of cold dichroic lens as spectral separator 40 passing visible and UV light which would provide for the first ultraviolet/visible photovoltaic device located below the spectral separator and the ultraviolet/visible light from the spectral separator being transmitted/passed ultraviolet/visible light) and 
a second infrared photovoltaic device located to receive reflected infrared energy from the spectral separator (see [0024] teaching “at least one IR collector. The IR collector or accumulator can be an IR photovoltaic device” wherein the cited IR photovoltaic device is cited to read on the claimed “second infrared photovoltaic device”; see [0044]
the collimator of the monoblock assembly for receiving the captured and concentrated, direct and diffuse incident light from the Fresnel lens (the cited collimator of the monoblock assembly is cited to read on the claimed “for receiving the captured and concentrated, direct and diffuse incident light from the Fresnel lens” because it is structurally capable of receiving the captured and concentrated, direct and diffuse incident light from the Fresnel lens because it is optically connected to the cited Fresnel lens);
the collimator for further concentrating incident polychromatic radiant energy received from the Fresnel lens and outputting concentrated polychromatic radiant energy to the spectral separator (recall collimator 15, Fig. 3B from Fresnel lens 20a to spectral separator 40);
the spectral separator for separating the concentrated polychromatic radiant energy received from the collimator into first and second spectral bands (see [0025] “spectral separation into at least two spectral bands, and energy conversion onto two separate collectors. One collector directly produces electrical energy through conversion of visible and UV light bands into electricity, and the other collector is able to convert IR light bands into various energy forms”),
the spectral separator comprising a transmitter of the first spectral band comprising visible and ultra-violet light and a reflector of the second spectral band comprising infrared light (see [0044] 
the first photovoltaic device, responsive to the spectral separator, for receiving the first spectral band comprising visible and ultraviolet light and converting the received first spectral band into electricity (see [0025] “spectral separation into at least two spectral bands, and energy conversion onto two separate collectors. One collector directly produces electrical energy through conversion of visible and UV light bands into electricity, and the other collector is able to convert IR light bands into various energy forms”; see Abstract “generating electricity…utilizing light …within the visible and ultraviolet (UV) regions”); and
the second infrared photovoltaic device for receiving a reflected second spectral band comprising infrared electromagnetic energy and converting the received infrared electromagnetic energy to electricity (see [0025] “spectral separation into at least two spectral bands, and energy conversion onto two separate collectors. One collector directly produces electrical energy through conversion of visible and UV light bands into electricity, and the other collector is able to convert IR light bands into various energy forms”; see Abstract “generating electricity…utilizing light in the infrared (IR) region”; see [0044] “If cold, the infrared energy is reflected by separator 40 and reflected toward Fresnel lens 20b at the right for focusing on an accumulator 70 not shown. Visible light is passed by cold separator 40 to a Fresnel lens 20c to a photovoltaic cell 50 below (not shown).”), 
the collimator being located at a top of the monoblock assembly straightening subtending solar rays and collecting diffuse light (as depicted in Fig. 
the spectral separator being mounted within the monoblock assembly below the collimator (as depicted in Fig. 4A, the cited spectral separator being mounted within the cited monoblock assembly below the collimator),
the first photovoltaic device being located at a bottom of the monoblock assembly (as depicted in Fig. 4A, the cited first photovoltaic device being located at a bottom of the cited monoblock assembly, such as the bottom half of the cited monoblock assembly) and
the second infrared photoelectric device being located at a side of the monoblock assembly for receiving infrared electromagnetic energy reflected by the spectral separator (as depicted in Fig. 4A, the cited second infrared photoelectric device being located at a side of the monoblock assembly for receiving infrared electromagnetic energy reflected by the spectral separator, such as a bottom side of the cited monoblock assembly).

Parker et al. does not specifically detail wherein the Fresnel lens is a domed Fresnel lens.
However, Dougherty et al. discloses an apparatus for obtaining incident radiant energy from a polychromatic radiant energy source, also for a photovoltaic application (see Title and Abstract). Dougherty et al. discloses 
a domed Fresnel lens (see Fig. 1 generally depicting “Fresnel Lens Collector Array”; see Fig. 3b depicting circular portion at zone 4, 2, 5, and 1 and square portion at zone 3; see annotated Fig. 5b below depicting the cited “circular, domed lens portion” cited to read on the claimed “dome-shaped lens”; see annotated Fig. 3a and annotated Fig. 5b below depicting a “flat, square portion” cited to read on the claimed “flat Fresnel lens surface” because it comprises a shape that is flat at the Fresnel lens surfaces; the cited Fresnel lens is cited to read on the claimed “domed Fresnel lens” because it is a Fresnel lens having a domed portion) comprising 

    PNG
    media_image2.png
    407
    519
    media_image2.png
    Greyscale

Annotated Fig. 5b

    PNG
    media_image3.png
    519
    416
    media_image3.png
    Greyscale

Annotated Fig. 3b
a dome-shaped lens (see annotated Fig. 5b above depicting the cited “circular, domed lens portion” cited to read on the claimed “dome-shaped lens”)
on a flat Fresnel lens surface (see annotated Fig. 3a and annotated Fig. 5b above depicting a “flat, square portion” cited to read on the claimed “flat Fresnel lens surface” because it comprises a shape that is flat at the Fresnel lens surfaces),
the domed-shaped Fresnel lens for capturing and concentrating incident radiant energy (recall annotated Fig. 5b above depicting the cited domed Fresnel 
the dome-shaped lens having a circular footprint on the flat Fresnel lens surface of the domed Fresnel lens (as depicted in annotated Fig. 5b and annotated Fig. 3b above, the cited dome-shaped lens has a circular footprint, or an outline resembling the shape of a circle, on the flat Fresnel lens surface of the domed Fresnel lens)
for uniformly distributing infrared and ultraviolet/visible energy from the polychromatic energy source (see Dougherty et al.: Fig. 8 and [0063]). 

Thus, at the time of the invention, it would have been obvious to a person having ordinary kill in the art to have substituted the design of the Fresnel lens in the apparatus of Parker et al. for the domed Fresnel lens design taught by Dougherty et al. because the simple substitution of a known element known in the art to perform the same function, in the instant case a Fresnel lens design for concentrating incident radiant energy for photovoltaic conversion, supports a prima facie obviousness determination (see MPEP 2143 B); especially since one of ordinary skill has reasonable expectation of success based on the documented behavior of the particular cited domed Fresnel lens (see Dougherty generally and also at Fig. 3a-b and Fig. 5b).
Parker et al., as modified by Dougherty et al. above, is cited to teach the cited to teach the dome-shaped lens of the domed Fresnel lens “for uniformly distributing infrared and ultraviolet/visible energy from the polychromatic energy source received at a collimator and distributed evenly over respective surfaces of an infrared photovoltaic [0063]).
Parker et al., as modified by Dougherty et al. above, is cited to teach the cited domed Fresnel lens for capturing and concentrating direct and diffuse, visible and invisible incident light from the polychromatic radiant energy source because it is structurally capable of capturing and concentrating direct and diffuse, visible and invisible incident light from the polychromatic radiant energy source, the cited dome-shaped lens is cited to teach receiving captured and concentrated, direct and diffuse, visible and invisible light from the polychromatic radiant energy source because it is structurally capable of receiving captured and concentrated, direct and diffuse, visible and invisible light from the polychromatic radiant energy source.
Parker et al., as modified by Dougherty et al. above, is cited to teach the cited flat Fresnel lens surface focusing radiant energy on a collimator of a monoblock assembly as depicted in Fig. 3B and Fig. 4A of Parker et al., as modified by Dougherty et al. above.
Parker et al., as modified by Dougherty et al. above, does not teach wherein the domed Fresnel lens having an area between two hundred millimeters by two hundred millimeters and five hundred millimeters by five hundred millimeters.
[0025]). Bell et al. exemplifies a surface area ratio of the Fresnel lens system to solar panel target from 50:1 to 2:1 (see [0027]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the surface area of the domed Fresnel lens in the apparatus of Parker et al., as modified by Dougherty et al. above, and arrive at the claimed range for size between two hundred millimeters by two hundred millimeters and five hundred millimeters by five hundred millimeters through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the light capturing area available for the Fresnel lens concentrator.
Parker et al., as modified by Dougherty et al. and Bell et al. above, does not disclose wherein the monoblock assembly is aluminum and further comprises a heat sink for protecting the monoblock assembly including the first ultraviolet/visible and the second infrared photovoltaic device from reaching a temperature of two hundred degrees Centigrade.
However, Schon discloses an apparatus for obtaining radiant energy from a polychromatic radiant energy source (see Title and Fig. 10) and discloses including, with photovoltaic device and thermal devices 114/124, Fig. 10, a finned aluminum heat sink [0084]; see [0110] ‘finned aluminum block”) in which, combined with the cited monoblock assembly, is cited to read on the claimed “monoblock assembly is aluminum and further comprises a heat sink” because it forms an aluminum heat sink including a single piece of material. Schon discloses the finned heat sink is to improve the rate of heat removal (see [0084]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the apparatus of Parker et al., as modified by Dougherty et al. and Bell et al. above, to include the cited monoblock assembly that is aluminum and further comprises a heat sink suggested by Schon because it would have provided for improved rate of heat removal. The cited monoblock assembly comprising a heat sink of Parker et al., as modified by Dougherty et al., Bell et al., and Schon as discussed above, is cited to read on the claimed “protecting the monoblock assembly including the second infrared photovoltaic device from reaching a temperature of two hundred degrees Centigrade” because it is structurally capable of protecting the monoblock assembly including the second infrared photovoltaic device from a temperature of two hundred degrees Centigrade such as when the cited monoblock assembly including the second infrared photovoltaic device is at a temperature below two hundred degrees Centigrade the cited heat sink removes heat.
With regard to claim 13, independent claim 12 is obvious over Parker et al. in view of Dougherty et al., Bell et al., and Schon under 35 U.S.C. 103 as discussed above. 
Parker et al., as modified by Dougherty et al., Bell et al., and Schon above, does not specifically teach a one square centimeter size of both the first photovoltaic device and the second infrared photovoltaic device.
[0025]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the size of the first photovoltaic device and the size of the second infrared photovoltaic device in the apparatus of Parker et al., as modified by Dougherty et al., Bell et al., and Schon above, and arrive at the claimed sizes of the first photovoltaic device and the second infrared photovoltaic devices through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the surface area required for the first photovoltaic device and the second infrared photovoltaic devices.
With regard to claim 14, independent claim 12 is obvious over Parker et al. in view of Dougherty et al., Bell et al., and Schon under 35 U.S.C. 103 as discussed above. Parker et al., as modified by Dougherty et al., Bell et al., and Schon above, discloses wherein the spectral separator comprises a cold mirror (see Parker et al. at [0044] “If cold, the infrared energy is reflected by separator 40 and reflected toward Fresnel lens 20b at the right for focusing on an accumulator 70 not shown. Visible light is passed by cold separator 40 to a Fresnel lens 20c to a photovoltaic cell 50 below (not shown).”)
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. (U.S. Pub. No. 2011/0186106 A1) in view of Dougherty et al. (U.S. Pub. No. 2012/0227796 A1), Bell .
With regard to claim 8, independent claim 1 is obvious over Parker et al. in view of Dougherty et al., Bell et al., and Schon under 35 U.S.C. 103 as discussed above. Parker et al. discloses further comprising a tracking motor system for moving said apparatus to follow a direct or diffuse source of solar electromagnetic radiation responsive to geographic position system coordinates and a time of day and date of a year of use of the apparatus (see [0041] “A similar motor system is known, for example, from the field of telecommunications transmission and reception, for example, satellite tracking motor control systems with a difference being that the present system 80 may track the travel of the sun 10 or other source of electromagnetic radiation, if it is a moving source, for example, tracking the sun as it travels across the sky.”)
Parker et al., as modified by Dougherty et al., Bell et al., and Schon above, does not specifically teach wherein the tracking motor system is a dual axis tracking motor system.
However, Wheelwright et al. discloses an apparatus for obtaining incident radiant energy from a polychromatic radiant energy source, also for photovoltaic application (see Title and [0027]). Wheelwright et al. teaches a dual-axis tracking system allows for higher concentration of sunlight (see [0029]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the tracking motor system of Parker et al., as modified by Dougherty et al., Bell et al., and Schon above, to include a dual-axis tracking .
Claims 11 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. (U.S. Pub. No. 2011/0186106 A1) in view of Dougherty et al. (U.S. Pub. No. 2012/0227796 A1), Bell et al. (U.S. Pub. No. 2015/0175024 A1), and Schon (U.S. Pub. No. 2010/0186820 A1), as applied to claims 1-7, 9, 10, 12-15, and 19 above, and in further view of Fraas et al. (U.S. Patent No. 6,057,507).
With regard to claims 11 and 23, independent claims 1 and 12 are obvious over Parker et al. in view of Dougherty et al., Bell et al., and Schon under 35 U.S.C. 103 as discussed above.
Parker et al., as modified by Dougherty et al., Bell et al., and Schon above, does not disclose in a single embodiment wherein the second photovoltaic device includes a GaSb p/n junction photovoltaic device. 
However, Parker et al. discloses GaSb p/n junction photovoltaic devices to convert infrared electromagnetic energy into electricity to obtain higher overall conversion efficiency (see [0012]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the second photovoltaic device in the cited embodiment of Parker et al., as modified by Dougherty et al., Bell et al., and Schon above, to include a GaSb photovoltaic device responsive to infrared electromagnetic energy, as suggested by Parker et al., because it would have provided for higher overall conversion efficiency and separately because the selection of a known material based on its suitability for its intended use, in the instant case a photovoltaic cell material for 
Parker et al., as modified by Dougherty et al., Bell et al., and Schon above, does not disclose the gallium antimonide photovoltaic device is doped with zinc and tellurium. 
However, Fraas et al. teaches a photovoltaic device, also responsive to infrared radiation (see Abstract), and teaches GaSb is commonly doped with Zn and Te to achieve n-type and p-type regions (see Abstract).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the cited gallium antimonide photovoltaic device of Parker et al., as modified by Dougherty et al., Bell et al., and Schon above, to include Zn and Te as dopants, as taught by Fraas et al., because it would have provided for n-type and p-type regions of the photovoltaic device.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. (U.S. Pub. No. 2011/0186106 A1) in view of Dougherty et al. (U.S. Pub. No. 2012/0227796 A1), Bell et al. (U.S. Pub. No. 2015/0175024 A1), and Schon (U.S. Pub. No. 2010/0186820 A1), as applied to claims 1-7, 9, 10, 12-15, and 19 above, and in further view of Gombert (U.S. Pub. No. 2011/0186129 A1).
With regard to claim 16, independent claim 12 is obvious over Parker et al. in view of Dougherty et al., Bell et al., and Schon under 35 U.S.C. 103 as discussed above. 

However, Bell et al. teaches a Fresnel lens system (see 18, Fig. 2) which concentrates light onto a target (solar panel 14, Fig. 1-2). The area of the Fresnel lens system and the area of the solar target are result effective variables which directly affect the light capturing area available for the Fresnel lens concentrator and the surface area required for the solar target. Bell et al. teaches the Fresnel lens system 18 generally has a significantly larger area than the solar panel 14 (see [0025]). Bell et al. exemplifies a surface area ratio of the Fresnel lens system to solar panel target from 50:1 to 2:1 (see [0027]). Dougherty et al. teaches the size of the Fresnel lens and pitch, with regards to the teeth, of the cited square portion are result effective variables directly affecting the behavior of light concentration (Fig. 3a-b and Fig. 5b).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized size and pitch of the domed Fresnel lens in the apparatus of Parker et al., as modified by Dougherty et al., Bell et al., and Schon above, and arrive at the claimed four hundred millimeters by four hundred millimeters by three millimeters, the flat square portion having a half millimeter pitch through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the light capturing area available for the Fresnel lens concentrator and the behavior of light concentration.

However, Gombert teaches an apparatus see Fig. 1 and teaches Fresnel lens made be made of various materials such as Polymethyl Methacrylate (see [0016]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the Polymethyl Methacrylate material of Gombert for the material of the domed Fresnel lens of Parker et al., as modified above, because the selection of a known material based on its suitability for its intended use, in the instant case a material for a Fresnel lens, supports a prima facie obviousness determination (see MPEP 2144.07). 

Response to Arguments
Applicant's arguments filed February 2, 2021 have been fully considered but they are not persuasive.
Applicant notes the newly added Amendments to the Claims filed February 2, 2021 are not found within the previously cited prior art reference. However, these arguments are addressed in the rejections of the claims above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/DUSTIN Q DAM/Examiner, Art Unit 1721                                                                                                                                                                                                        May 7, 2021